Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 1 of 9




               EXHIBIT A
Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 2 of 9
   Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 3 of 9




IAM National Pension Fund
Transactions in Farfetch Limited

 Transaction      Date       Shares    Price

   Purchase     5/16/2019     6,315   22.6924
   Purchase     5/16/2019      244    22.6050
   Purchase     5/16/2019     7,309   22.6092
   Purchase     5/16/2019    24,364   22.6657
   Purchase     5/16/2019     7,309   22.6000
   Purchase     5/16/2019    35,782   22.6854
   Purchase     5/17/2019     7,309   22.6331
   Purchase     5/17/2019     2,437   22.7950
   Purchase     5/17/2019    13,683   22.7840
   Purchase     5/17/2019     4,873   22.7400
   Purchase     5/17/2019     2,115   22.5800
   Purchase     5/17/2019    19,491   22.7472
   Purchase     5/20/2019    14,618   22.3500
   Purchase     5/20/2019      487    20.9820
   Purchase     5/20/2019      745    21.6500
   Purchase     5/20/2019    11,813   21.3488
   Purchase     5/23/2019     9,692   21.1556
   Purchase     5/24/2019     1,434   21.8649
   Purchase     5/24/2019     3,101   21.8742
   Purchase     5/24/2019     1,660   21.8203
   Purchase     5/24/2019     1,593   21.8223
   Purchase     5/28/2019     3,249   22.1983
   Purchase     5/28/2019      143    22.3050
   Purchase     5/28/2019     2,336   22.1263
   Purchase     5/29/2019      446    21.7500
   Purchase     5/29/2019     4,770   21.8096
   Purchase     5/29/2019     2,467   21.7462
   Purchase     5/29/2019      413    21.9346
   Purchase     5/30/2019     4,864   21.5081
   Purchase     5/30/2019      505    21.2325
   Purchase     5/30/2019      676    21.6119
   Purchase     6/4/2019       508    19.0000
   Purchase     6/4/2019      1,015   19.3175
   Purchase     6/4/2019      2,873   19.1493
   Purchase     6/4/2019       507    19.0200
   Purchase     6/5/2019      1,374   19.0631
   Purchase     6/5/2019     10,336   19.1102
   Purchase     6/5/2019      1,209   19.1000
   Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 4 of 9




IAM National Pension Fund
Transactions in Farfetch Limited

 Transaction      Date       Shares    Price

   Purchase      6/5/2019     1,440   19.1717
   Purchase      6/5/2019     3,200   19.0409
   Purchase      6/6/2019      322    19.8350
   Purchase      6/6/2019      190    19.5000
   Purchase      6/6/2019    15,601   19.7263
   Purchase      6/6/2019     3,204   19.8460
   Purchase      6/6/2019      554    19.5200
   Purchase     6/10/2019     3,906   19.7306
   Purchase     6/10/2019     1,041   19.8700
   Purchase     6/10/2019    12,976   19.8320
   Purchase     6/11/2019     2,053   21.0650
   Purchase     6/11/2019     3,648   20.6667
   Purchase     6/11/2019     9,648   20.7278
   Purchase     6/11/2019     5,477   20.7449
   Purchase     6/12/2019     5,965   21.3891
   Purchase     7/15/2019     8,384   20.4534
   Purchase     7/15/2019     1,134   20.4950
   Purchase     7/15/2019     1,630   20.5035
   Purchase     7/16/2019     1,043   20.5548
   Purchase     7/16/2019     1,855   20.7242
   Purchase     7/17/2019      15     21.2813
   Purchase     7/17/2019      10     21.3115
   Purchase     7/18/2019      130    21.2902
   Purchase     7/18/2019       9     21.3150
           Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 5 of 9




                                         CERTIFICATION

          The Oklahoma Firefighters Pension & Retirement System (“Oklahoma Firefighters” or

“Plaintiff”), declares, as to the claims asserted under the federal securities laws that:

          1.    Plaintiff did not purchase the securities that are the subject of this action at the

direction of Plaintiff’s counsel or in order to participate in any private action.

          2.    Plaintiff is willing to serve as a representative party on behalf of the class, including

providing testimony at deposition and trial, if necessary.

          3.    Plaintiff’s Class Period purchase and sale transactions in the Farfetch Limited

securities that are the subject of this action are attached in Schedule A.

          4.    Plaintiff has full power and authority to bring suit to recover for its investment

losses listed in the attached Schedule A.

          5.    Plaintiff has fully reviewed the facts and allegations of a complaint filed in this

action and authorizes the filing of the motion for appointment as lead plaintiff on its behalf in this

action.

          6.    I, Chase Rankin, Executive Director, am authorized to make legal decisions on

behalf of Oklahoma Firefighters.

          7.    Plaintiff intends to actively monitor and vigorously pursue this action for the benefit

of the class.

          8.    Plaintiff will endeavor to provide fair and adequate representation and work directly

with the efforts of class counsel to ensure that the largest recovery for the class consistent with

good faith and meritorious judgment is obtained.
           Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 6 of 9




         9.        Oklahoma Firefighters is currently serving or has served as a representative party

for a class action filed under the federal securities laws during the three years prior to the date of

this Certification in:

                     Hall v. Rent-A-Center, Inc., et al., No. 4:16-cv-978 (E.D. Tex.)

                   In re Novo Nordisk Securities Litigation, No. 3:17-cv-209 (D.N.J.)

     Oklahoma Firefighters Pension & Retirement System v. Lexmark International, Inc., et al.,
                                   No. 1:17-cv-5543 (S.D.N.Y.)
                      (filed initial complaint; not appointed lead plaintiff)

                   Weiner v. Tivity Health, Inc., et al., No. 3:17-cv-1469 (M.D. Tenn.)

               In re Campbell Soup Co. Securities Litigation, No. 1:18-cv-14385 (D.N.J.)

              In re Nektar Therapeutics Securities Litigation, No. 4:18-cv-6607 (N.D. Cal.)

    In re Weight Watchers International, Inc. Securities Litigation, No. 1:19-cv-2005 (S.D.N.Y.)

               Employees’ Retirement System of the Puerto Rico Electric Power Authority
                          v. Conduent Inc., et al., No. 2:19-cv-8237 (D.N.J.)

       Oklahoma Firefighters Pension & Retirement System v. United States Steel Corp., et al.,
                                      No. 2:19-cv-470 (W.D. Pa.)
    (filed initial complaint; case consolidated with Vrakas v. United States Steel Corp., et al., No.
                          2:17-cv-579 (W.D. Pa.); not appointed lead plaintiff)

         10.       Oklahoma Firefighters sought to serve (but either withdrew its motion or was not

appointed) as a representative party for a class action filed under the federal securities laws during

the three years prior to the date of this Certification in:

                 Tung v. Bristol-Myers Squibb Co., et al., No. 1:18-cv-1611 (S.D.N.Y.)1

              West Palm Beach Firefighters’ Pension Fund v. Conagra Brands, Inc., et al.,
                                    No. 1:19-cv-1323 (N.D. Ill.)

                   Logan v. ProPetro Holding Corp., No. 7:19-cv-00217 (W.D. Tex.)
                                          (motion pending)


1
        Giugno v. Bristol-Myers Squibb Co., et al., No. 3:18-cv-878 (N.D. Cal.), was voluntarily dismissed in favor
of Tung v. Bristol-Myers Squibb Co., et al., No. 1:18-cv-1611 (S.D.N.Y.).
        Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 7 of 9




       11.     Plaintiff will not accept any payment for serving as a representative party on behalf

of the class beyond Plaintiff’s pro rata share of any recovery, except such reasonable costs and

expenses (including lost wages) directly relating to the representation of the class as ordered or

approved by the Court.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this _______ day of November 2019.

                                                     Oklahoma Firefighters
                                                     Pension & Retirement System


                                                 By: ___________________________
                                                    Chase Rankin
                                                    Executive Director
Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 8 of 9




                         SCHEDULE A

      Security      Buy/Sell      Date     Quantity    Price
   Common Stock      BUY       5/16/2019     3,172    $22.69
   Common Stock      BUY       5/16/2019    12,238    $22.67
   Common Stock      BUY       5/16/2019     3,671    $22.60
   Common Stock      BUY       5/16/2019     3,671    $22.61
   Common Stock      BUY       5/16/2019      122     $22.61
   Common Stock      BUY       5/16/2019    17,973    $22.69
   Common Stock      BUY       5/17/2019     6,873    $22.78
   Common Stock      BUY       5/17/2019     1,062    $22.58
   Common Stock      BUY       5/17/2019     1,224    $22.80
   Common Stock      BUY       5/17/2019     9,790    $22.75
   Common Stock      BUY       5/17/2019     2,447    $22.74
   Common Stock      BUY       5/17/2019     3,671    $22.63
   Common Stock      BUY       5/20/2019      245     $20.98
   Common Stock      BUY       5/20/2019      375     $21.65
   Common Stock      BUY       5/20/2019     5,932    $21.35
   Common Stock      BUY       5/20/2019     7,343    $22.35
   Common Stock      BUY       5/23/2019     4,870    $21.16
   Common Stock      BUY       5/24/2019      721     $21.86
   Common Stock      BUY       5/24/2019      800     $21.82
   Common Stock      BUY       5/24/2019     1,558    $21.87
   Common Stock      BUY       5/24/2019      834     $21.82
   Common Stock      BUY       5/28/2019     1,632    $22.20
   Common Stock      BUY       5/28/2019     1,174    $22.13
   Common Stock      BUY       5/28/2019       72     $22.31
   Common Stock      BUY       5/29/2019     2,396    $21.81
   Common Stock      BUY       5/29/2019     1,239    $21.75
   Common Stock      BUY       5/29/2019      223     $21.75
   Common Stock      BUY       5/29/2019      207     $21.93
   Common Stock      BUY       5/30/2019      339     $21.61
   Common Stock      BUY       5/30/2019     2,442    $21.51
   Common Stock      BUY       5/30/2019      254     $21.23
   Common Stock      BUY       6/4/2019       255     $19.00
   Common Stock      BUY       6/4/2019       255     $19.02
   Common Stock      BUY       6/4/2019       510     $19.32
   Common Stock      BUY       6/4/2019      1,442    $19.15
   Common Stock      BUY       6/5/2019       608     $19.10
   Common Stock      BUY       6/5/2019      5,193    $19.11
   Common Stock      BUY       6/5/2019       690     $19.06
   Common Stock      BUY       6/5/2019       723     $19.17
   Common Stock      BUY       6/5/2019      1,608    $19.04
Case 1:19-cv-08657-AJN Document 25-1 Filed 11/18/19 Page 9 of 9




   Common Stock      BUY      6/6/2019      160     $19.84
   Common Stock      BUY      6/6/2019     7,841    $19.73
   Common Stock      BUY      6/6/2019       95     $19.50
   Common Stock      BUY      6/6/2019      278     $19.52
   Common Stock      BUY      6/6/2019     1,610    $19.85
   Common Stock      BUY      6/10/2019    6,516    $19.83
   Common Stock      BUY      6/10/2019    1,961    $19.73
   Common Stock      BUY      6/10/2019     523     $19.87
   Common Stock      BUY      6/11/2019    4,844    $20.73
   Common Stock      BUY      6/11/2019    1,031    $21.07
   Common Stock      BUY      6/11/2019    2,751    $20.74
   Common Stock      BUY      6/11/2019    1,832    $20.67
   Common Stock      BUY      6/12/2019    2,996    $21.39
   Common Stock      BUY      7/15/2019    4,170    $20.45
   Common Stock      BUY      7/15/2019     564     $20.50
   Common Stock      BUY      7/15/2019     811     $20.50
   Common Stock      BUY      7/16/2019   11,175    $20.72
   Common Stock      BUY      7/16/2019    6,282    $20.55
   Common Stock      BUY      7/17/2019     196     $21.28
   Common Stock      BUY      7/17/2019     138     $21.31
   Common Stock      BUY      7/18/2019    1,718    $21.29
   Common Stock      BUY      7/18/2019     119     $21.32
